                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:11-CR-167-RJC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                                Plaintiff,               )
    v.                                                   )          ORDER OF CONTINUING
                                                         )             GARNISHMENT
 KELLY OSBORNE,                                          )
                                                         )
                                Defendant,               )
    and                                                  )
                                                         )
 NATIONAL SEATING & MOBILITY, INC.,                      )
                                                         )
                                Garnishee.               )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Answer Of Garnishee” (Document

No. 28) filed by National Seating & Mobility, Inc., as the Garnishee, on July 13, 2021. Judgment

in the criminal case was filed on February 2, 2012 (Document No. 15). As part of that Judgment,

Defendant was ordered to pay an assessment of $100.00 and restitution of $97,953.05 to the

victims of the crime. Id.

         On April 22, 2021, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Document No. 22) as to the Garnishee, National Seating & Mobility, Inc. Defendant was served

with the Writ and Instructions notifying her of her right to request a hearing on April 28, 2021,

and the Garnishee was served on April 30, 2021. This Court denied the request for a hearing on

May 12, 2021 (Document No. 27). The Garnishee filed an “Answer…” on July 13, 2021

(Document No. 28) stating that at the time of service of the Writ, the Garnishee had in its custody,

control or possession property or funds owned by Defendant, including non-exempt, disposable

earnings.



         Case 3:11-cr-00167-RJC-DCK Document 31 Filed 09/16/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $93,431.05 computed through April 2, 2021. The Garnishee will pay

the United States up to the lesser of: (1) twenty-five percent of the Defendant’s disposable earnings

which remain after all deductions required by law have been withheld; or (2) the amount by which

the Defendant’s disposable earnings for each week exceed 30 times the federal minimum wage.

See 15 U.S.C. § 1673(a). The Garnishee will continue payments until the debt to Plaintiff is paid

in full, or until the Garnishee no longer has custody, possession or control of any property

belonging to Defendant, or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                             Clerk of the United States District Court
                                      401 West Trade Street
                                 Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:11CR0000167.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if Defendant’s

employment is terminated at any time by the Garnishee or Defendant.

       Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset Program.

Under this program, any federal payment Defendant would normally receive may be offset and

applied to this debt.

       SO ORDERED.
                                    Signed: September 15, 2021




                                                  2
       Case 3:11-cr-00167-RJC-DCK Document 31 Filed 09/16/21 Page 2 of 2
